DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 10/07/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al., U.S. Patent No. 7,605,404 B2.
	Regarding claim 1, Jung discloses an image capture device (figure 3 – element 100 – image pickup device), comprising: 
an image sensor (figure 3 – element 110; col. 4, lines 38-40 - sensor substrate 110 has a plurality of image sensors 115 in an image pickup region on the sensor substrate 110 in the form of a matrix for picking up images); and 
a light collimator (figure 3 – combination of elements 135 and 130), located on the image sensor, wherein the light collimator comprises: 
a light channel layer (figure 3 – element 135 – color filter layer (col. 7, lines 4-11)); 

a wall structure, disposed on the light channel layer and located at a periphery of the plurality of micro lenses, wherein a height of the wall structure is greater than a height of each of the plurality of micro lenses (Figure 3 - element 154 is the wall structure, disposed over the light channel layer, and located at a periphery of the plurality of micro lenses, wherein element 154 has a height of each of the plurality of micro lenses).

	Regarding claim 2, Jung discloses “The image capture device according to claim 1, wherein a projection shape of the wall structure on the light channel layer is a frame shape, and the wall structure surrounds the plurality of micro lenses” (Fig. 3 – the wall structure 154 surrounds the plurality of micro lenses as the wall structure holds the cover 152, and further in col. 7, lines 19-21 – The space defined between the light-transmitting layer 152 and the lens layer 130 can be hermetically sealed against the outside, which can only be done if the wall supporting the layer 152 surrounds the micro lenses, thus the wall structure would be like a frame shape).

	Regarding claim 12, Jung discloses “the image capture device according to claim 1, wherein the wall structure and the plurality of micro lenses are integrally formed” (col. 5, lines 30-33 – package the image pickup device in an actual chip size).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., U.S. Patent No. 7,605,404 B2.
	Regarding claim 13, claim 13 recites “The image capture device according to claim 1, wherein each of the micro lenses is a multi-layered structure”. As cited in the rejection of claim 1, Jung teaches using micro-lenses in the image pickup device. However, Jung does not explicitly teach each of the micro lenses is a multi-layered structure. However, examiner here asserts that multi-layered micro-lenses are very well known to be used in image sensors (OFFICIAL NOTICE TAKEN). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use well known multi-layered micro-lenses structures in the invention of Jung. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to use well known multi-layered micro-lenses structures in the invention of Jung, in order to increase light focusing efficiency.

6. 	Claims 3-11 and 14-19 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons of allowance:
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        February 28, 2022